Citation Nr: 0841588	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  99-03 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected rheumatic heart disease, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1953 to May 1973.  

Procedural history

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Oakland, California (the RO) which, in part, granted service 
connection for rheumatic heart disease and assigned a 10 
percent disability rating.  
The veteran disagreed with the assigned disability rating.  
He testified before a Hearing Officer at the RO in May 2000, 
a transcript of which is associated with the veteran's VA 
claims folder.  

This case was previously before the Board in November 2003, 
February 2006 and May 2007, when it remanded the veteran's 
claim of entitlement to an increased disability rating for 
service-connected rheumatic heart disease for further 
evidentiary development.  After the additional development 
requested by the Board was accomplished, the VA Appeals 
Management Center (AMC) continued the denial of the claim in 
a July 2008 supplemental statement of the case (SSOC).

Issue not currently on appeal

In the August 1998 rating decision, service connection was 
granted for peptic ulcer disease (PUD) and a noncompensable 
(zero percent) disability rating was assigned.  The veteran 
initiated an appeal of the rating assigned.  In a June 2000 
Hearing Officer Decision, the RO increased the veteran's 
service-connected PUD to 10 percent disabling.  In November 
2003, the Board denied the veteran's claim of entitlement to 
an increased disability rating for service-connected PUD.  
The veteran duly appealed the Board's decision as to the 
issue of an increased rating for PUD to the United States 
Court of Appeals for Veterans Claims (the Court).  

In an order dated in July 2004, pursuant to a Joint Motion 
for Partial Remand, the Court vacated and remanded that part 
of the Board's decision that denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected PUD.  In December 2004, the Board remanded the 
claim of entitlement to an increased disability rating for 
service-connected PUD for further evidentiary development.  
In August 2005, the AMC issued a SSOC which continued to deny 
the veteran's claim for entitlement to an increased 
disability rating for service-connected PUD.

In February 2006, the Board denied the veteran's claim of 
entitlement to an increased disability rating for service-
connected peptic ulcer disease (PUD).  
To the Board's knowledge, the veteran did not appeal that 
decision to the Court.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2008).  That matter has been resolved. 


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's rheumatic heart disease is manifested by a METs 
level of 8.

2.  The evidence does not show that the veteran's service-
connected rheumatic heart disease is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an increased disability 
rating for rheumatic heart disease are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected rheumatic heart disease.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this issue to the Veterans Benefits Administration (VBA) in 
November 2003, February 2006 and May 2007.  The Board 
instructed VBA to provide the veteran with a VA examination 
to clarify whether rheumatic heart disease is currently 
present and whether any cardiovascular problems were related 
to service-connected rheumatic heart disease (November 2003); 
to obtain updated VA treatment records (February 2006); and 
to comply with the VA examination request from the November 
2003 remand (May 2007).  The claims were then to be 
readjudicated.

Updated VA outpatient records were subsequently associated 
with the claims folder.  Additionally, the veteran failed, 
without good cause, to appear for the VA examination 
scheduled in July 2007.  The AMC sent the veteran a letter in 
July 2007 notifying him of his failure to report and offering 
him an opportunity to request another examination.  The 
veteran has not accounted for his failure to report or 
requested another examination.  See 38 C.F.R. § 3.655 (2008); 
see also Wood v. Derwinski, 1 Vet. App. 190 (1991) [holding 
that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence"].  

The claim was therafter readjudicated via the July 2008 SSOC.  
Thus, the Board's remand instructions were complied with to 
the extent the veteran's lack of cooperation would allow.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated October 12, 2001, as well as additional letters from 
the AMC dated March 22, 2006 and May 21, 2007, which were 
issued subsequent to the Board's remands.  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  Included with the October 
2001 and March 2006 letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and those 
letters asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  The October 
2001 and March 2006 letters also informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
Additionally the March 2006 and May 2007 letters specifically 
advised the veteran that in order to be assigned an increased 
disability rating the evidence must show "that your service-
connected disability has gotten worse.  See the March 22, 
2006 letter at page 9; see also the May 21, 2007 letter, page 
4.  

In the March 2006 letter, the veteran was specifically 
notified to describe or submit any additional evidence which 
she thought would support his claim.  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the March 22, 2006 letter, page 2.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the March 2006 
and May 2007 VCAA letters.

The veteran was not initially provided notice of the VCAA 
prior to the initial adjudication of his claims, which was by 
rating decision in April 1998.  The Board is of course aware 
of the Court's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), which appears to stand for the proposition 
that VCAA notice must be sent prior to adjudication of an 
issue by the RO.  Since the VCAA was not enacted until 
November 2000, furnishing the veteran with VCAA notice prior 
to the adjudication in August 1998 was clearly both a legal 
and a practical impossibility.  Indeed, VA's General Counsel 
has held that the failure to do so under such circumstances 
does not constitute error.  See VAOGCPREC 7-2004.  Crucially, 
the veteran was provided with VCAA notice through the October 
2001, March 2006 and May 2007 VCAA letters and his claim was 
readjudicated in the July 2008 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.  

Moreover, after the veteran was provided with VCAA notice in 
the May 2007 letter, his representative submitted argument on 
his behalf in October 2008 and did not indicate that there 
were any outstanding records pertinent to his claim.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  The veteran has pointed to no prejudice 
resulting from the timing of the VCAA notice.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claim as 
contemplated in the recent Vazquez decision.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran has submitted argument which specifically referenced 
symptoms listed under the Diagnostic Code utilized in rating 
his claim, and he has made specific argument as to how his 
disability had increased in severity and the effect that 
increase had on his employment and daily life.  See, e.g., 
his November 25, 1998 notice of disagreement.  He testified 
to the same effect before a hearing officer at the RO in May 
2000.  It is therefore clear that the veteran was aware of 
the applicable schedular standards.   

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, 22 Vet. App. 128 (2008) [where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records 
which have been identified by the veteran, and he presented 
for VA examinations in July 1998 and October 2001.  
The veteran has identified no other relevant medical 
treatment.  

As noted in the Stegall discussion above, the Board remanded 
the case for further evidentiary development, in particular a 
medical opinion concerning the current existence of rheumatic 
heart disease and whether other heart problems were related 
to the service-connected disability.  In essence, the Board 
found in November 2003, and subsequently in May 2007, that 
the evidence pertaining to this claim was inadequate and that 
supplementation of the record was required by the mandate 
contained in relevant law statute and regulation.  See 38 
U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2008).  VA attempted to provide assistance 
to the veteran, specifically by furnishing a medical 
examination, but, through no fault of VA, those efforts were 
unsuccessful.  Indeed, after the veteran failed to report for 
the scheduled July 2007 examination, the AMC offered the 
veteran 30 days to request another examination; he did not 
respond. 

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes that in light of the veteran's 
disinclination to fully cooperate with the process, all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that any 
further attempts to assist the veteran in developing his 
claim would result in needless delay, and are thus 
unwarranted.

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  He has been ably represented by his 
service organization, which filed additional argument in 
October 2008.  He has declined the option of a personal 
hearing with a Veterans Law Judge.

The Board will therefore proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran's service-connected rheumatic heart disease is 
rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 [valvular heart disease 
(including rheumatic heart disease)].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's rheumatic heart disease is currently rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7000 [valvular heart 
disease (including rheumatic heart disease)] (2008).  
Diagnostic Code 7000 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (rheumatic heart 
disease).  Neither the veteran nor his representative has 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7000.

Specific rating criteria

Effective January 12, 1998, the criteria for rating 
cardiovascular disorders were amended and new rating criteria 
were promulgated.  See 62 Fed. Reg. 65207 through 65224 
(December 11, 1997).  Because the veteran's claim was 
initiated in March 1998, after the effective date of the 
amendment to the rating schedule, the claim will be 
adjudicated by applying the revised criteria.  

The current schedular criteria incorporate objective 
measurements of the level of physical activity, expressed in 
METs (metabolic equivalents) at which cardiac symptoms 
develop.  One MET is the energy cost of standing quietly at 
rest and represents an oxygen update of 3.5 milliliters per 
kilogram of body weight per minute.  In essence, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
See 38 C.F.R. § 4.104, Note 2 (2008).

The current schedular criteria provide for a 10 percent 
rating when a workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or continuous medication required.  When a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or, with evidence of cardiac hypertrophy or dilatation on 
EKG, echocardiogram, or x-ray, a 30 percent rating is 
appropriate.  
A 60 percent rating requires more than one episode of acute 
congestive heart failure in the past year, or, workload 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is assigned with chronic 
congestive heart failure or a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness or syncope or 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 
7000 (2008).

Fenderson considerations

The veteran disagreed with the initially assigned disability 
rating for his service-connected right knee arthritis.  In 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
held that "staged" ratings may be assigned for separate 
periods of time based on facts found.

Failure to report for VA examinations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (2008).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2008).

Because this is a Fenderson type case, the claim must be 
rated based on the evidence of record.  Cf. Turk v. Peake, 21 
Vet. App. 565 (2008) 

Analysis

Schedular rating

The veteran's service-connected rheumatic heart disease is 
currently 10 percent disabling.  To warrant the next higher 
level, 30 percent disabling, the medical evidence of record 
would have to show a workload of greater than 5 METs but not 
greater than 7 METs which results in dyspnea, fatigue, 
angina, dizziness, or syncope, or, with evidence of cardiac 
hypertrophy or dilatation on EKG, echocardiogram, or x-ray.  
[One MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.]  See 
38 C.F.R. § 4.104, Diagnostic Code 7000 (2008).  

The VA examination scheduled in response to the Board's 
November 2003 remand was intended to resolve whether the 
veteran currently evidences rheumatic heart disease; and 
whether any current heart problems are related to the 
service-connected rheumatic heart disease.  As discussed in 
detail above, the veteran failed to report for that 
examination.  The claim must now be decided based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2008). 

There is no evidence of record indicating a workload greater 
than 5 METs but not greater than 7 METs which results in 
dyspnea, fatigue, angina, dizziness, or syncope for service-
connected rheumatic heart disease.  The July 1998 VA examiner 
estimated that the veteran could exercise at 8 METs, which 
coincides with the veteran's current 10 percent rating.  

There is no other evidence concerning the veteran's service-
connected rheumatic heart disease.  The October 2001 VA heart 
examiner found the veteran's METs level was 6 with respect to 
non service-connected hypertension; however, no mention of 
the veteran's rheumatic heart disease was made.  This was 
precisely the reason for the Board's remand in November 2003: 
to clarify whether the veteran currently evidenced rheumatic 
heart disease and to determine what heart problems could be 
attributed to the service connected disability.  As was 
discussed above, the veteran's failure to report for the 
examination has deprived the record of evidence which might 
have been favorable to his claim.  

The remainder of the evidence of record, to include VA 
outpatient records, does not indicate that the veteran 
currently evidences symptoms of the service-connected  
rheumatic heart disease.  In VA outpatient records dated in 
January 2000, October 2000, March 2001, July 2001, October 
2001, January 2002, April 2002, May 2002, June 2002, 
September 2002, December 2003, March 2004, October 2005, 
August 2006, the veteran specifically denied chest pain, 
shortness of breath, palpatations, dizziness, fainting 
spells, or orthopnea.  The veteran's heartbeat was of regular 
rate and rhythm with no audible murmurs during the July 1998 
VA examination.  The October 2001 VA examiner similarly found 
no evidence of pulse deficits.  A "very minimal" systolic 
murmur was identified at this time; however, EKG studies 
conducted at the time revealed a normal sinus rhythm.  
Additional outpatient records dated in August 1999, January 
2000, July 2000, August 2000, October 2000, March 2001, July 
2001, October 2001, January 2002, April 2002, May 2002, June 
2002, September 2002, July 2003, December 2003, March 2004, 
August 2004, January 2005, July 2005, October 2005 and August 
2006 demonstrate the heart was of regular rate and rhythm 
without evidence of murmur.  Similar objective findings were 
made in January 2003 and February 2003 VA outpatient records, 
despite the veteran's complaints of chest pain.

Nor is there any evidence of cardiac hypertrophy or 
dilatation on EKG, echocardiogram, or x-ray.  Chest X-rays 
obtained during the July 1998, August 199 and October 2001 
were completely normal, as was an EKG study completed during 
the October 2001 VA examination.  

Accordingly, based on the above-cited evidence a 30 percent 
rating is not warranted for rheumatic heart disease under 
Diagnostic Code 7000.  

It follows that the veteran has not met the criteria for a 60 
or 100 percent disability rating under Diagnostic Code 7000, 
as they require even more severe symptomatology in terms of 
METs.  Additionally, the remainder of the medical evidence is 
negative for left ventricular dysfunction, chronic congestive 
heart failure or valvular heart disease.  The veteran has 
pointed no such pathology.  

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of the currently assigned 10 
percent for the veteran's service-connected  rheumatic heart 
disease.



Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
rheumatic heart disease has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration. 

Based on the record, the Board finds that a 10 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, March 19, 1998.

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007); see also Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  This matter was considered by the 
AMC in the September 2006 SSOC, accordingly, the Board will 
consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

Even accepting for the sake of argument the veteran's 
contention that his symptoms of pain and discomfort 
constitutes an exceptional disability picture and that the 
schedular evaluation is somehow inadequate, the Board notes 
that referral for extraschedular remains unwarranted as the 
third Thun criterion is not met.  Specifically, there is no 
showing of marked interference with employment or frequent 
periods of hospitalization.  

With respect to hospitalization, there has been none for the 
veteran's rheumatic heart disease.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the veteran's employment 
due to the service-connected rheumatic heart disease.  While 
employment may be made more difficult by the veteran's 
disability, this alone does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor which takes the veteran outside of the norm.  Indeed, 
any occupational impairment is specifically contemplated in 
the 10 percent rating which is assigned.  See Moyer v. 
Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

There is also no competent medical evidence of an exceptional 
or unusual clinical presentation.  Indeed, as has been 
discussed in some detail above, the veteran essentially 
denied most symptoms during numerous VA medical visits.  

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected rheumatic heart disease.  
The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to an increased rating for rheumatic heart 
disease is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


